Stephens, J.,
concurring specially. I concur specially in the judgment of reversal. I am of the opinion that under the allegations in the petition the wife in signing the contract, which was *790not under seal, in her own name and not as agent for the husband, although it was a contract to pay for necessities for which the husband under the law is liable to furnish to the wife, became individually liable, and that the petition sets out a cause of action against the wife, as against the general demurrer. I am also of the opinion that where it appears from the petition that the contract was in writing executed by the wife, in her own name, the allegations are insufficient to charge the husband with liability on the contract as principal, where his liability is predicated solely upon the ground that he is “legally chargeable with the necessities of life for his wife.” I can not concur in the conclusion announced in paragraph 3 of the majority opinion, that the letter therein quoted from the husband is sufficient as a promise in writing to answer for the debt of another. As I construe this letter, it is not a promise to pay the debt of another. It is no more than an admission by the husband that he was liable as a party to the lease contract, and that he had in the past stated orally that he would be glad to take care of all delinquent rents, and that he intended to pay “this,” as he had always paid all his obligations in the past. As I construe the petition it sets out a cause of action against the wife, and not against the husband. I concur in the reversal of the judgment of the trial court overruling the demurrers to the petition upon the ground as stated in paragraph é of the opinion, and upon the ground that the petition sets out no cause of action against the husband. Except as here indicated, I concur in the opinion of the majority. See Beasley v. Padgett, 28 Ga. App. 268 (110 S. E. 739), and cit.